         Case 3:21-cv-00173-KC Document 31 Filed 08/11/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             EL PASO DIVISION

                                           §
 UNITED STATES OF AMERICA,                 §
                                           §
       Plaintiff,                          §
                                           §
 v.                                        §    Case No. 3:21-cv-173-KC
                                           §
 THE STATE OF TEXAS; GREG ABBOTT,          §
 in his official capacity as Governor of   §
 Texas,                                    §
                                           §
       Defendants.                         §

               DEFENDANTS’ EXHIBIT LIST FOR
 HEARING ON PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      Pursuant to the Court’s Order entered August 9, 2021 (ECF 25), Defendants

the State of Texas and Greg Abbott, in his official capacity as Governor of Texas

(“State Defendants”), hereby submit their initial list of exhibits for the August 13,

2021, hearing on Plaintiffs’ Motion for Preliminary Injunction. Defendants reserve

the right to supplement or amend this exhibit list to add, substitute, or withdraw

documents, to the extent such changes become necessary. Defendants also reserve

the right to offer into evidence any documents identified on a joint exhibit list of the

parties or on any exhibit lists submitted by Plaintiffs.
         Case 3:21-cv-00173-KC Document 31 Filed 08/11/21 Page 2 of 4




       Defendants expect to offer the following documents at the hearing:

NO.                             DESCRIPTION OF EXHIBITS
D-1     Executive Order GA-37


D-2     Declaration of Dr. Victor Treviño, City of Laredo Health Authority

D-3     Declaration of Judge Richard F. Cortez, Hidalgo County Judge
D-4     Declaration of La Joya Police Sergeant Joel Villarreal
D-5     La Joya Police Report
D-6     Department of Homeland Security, COVID-19 Vulnerability by
        Immigration Status (May 2021), Excerpts
D-7     National Center for Biotechnology Information, Vaccinations in Migrants
        and Refugees: A Challenge for European Health Systems
D-8     Texas Health and Human Services, County-level Vulnerability and
        COVID-19 Measures
D-9     Office of the State Demographer – Texas Born Immigration
D-10    Centers for Disease Control and Prevention, CDC COVID Data Tracker
D-11    Texas Department of State Health Services, COVID Vaccine in Texas
D-12    Department of Homeland Security, COVID-19 Vulnerability by
        Immigration Status, Data Files
D-13    New York Times, Covid World Vaccination Tracker
D-14    United States Government Accountability Office, ICE Efforts to Address
        COVID-19 in Detention Facilities
D-15    U.S. Department of Health & Human Services, Unaccompanied Children
        Released to Sponsors by State
D-16    U.S. Immigration and Customs Enforcement, Statement of Acting Director
        Tae D. Johnson Before the U.S. House of Representatives House
        Committee on Appropriations Subcommittee on Homeland Security,
        Excerpt
D-17    U.S. Immigration and Customs Enforcement, ICE Guidance on COVID 19
D-18    Statement by Homeland Security Secretary Alejandro N. Mayorkas
        Regarding the Situation at the Southwest Border
D-19    U.S. Customs and Border Patrol Protection Encounters Southwest Land
        Border Encounters for Fiscal Year 2021
D-20    Centers for Disease Control and Prevention, Interim Guidance on
        Management of Coronavirus Disease (COVID-19) in Correction and
        Detention Facilities, Excerpt
D-21    Senator Heinrich Press Release, Senate Democrats to DHS: Halt Transfer
        of ICE Detainees, Increase Agency COVID-19 Testing
D-22    U.S. Department of Health & Human Services, HHS Protect Public Data
        Hub, National Testing Results
                                         2
       Case 3:21-cv-00173-KC Document 31 Filed 08/11/21 Page 3 of 4




NO.                          DESCRIPTION OF EXHIBITS
D-23
       Texas Health and Human Services, COVID County Trends Over Time
D-24   New York Times, Texas Coronavirus Map and Case Count
D-25   U.S. Customs and Border Protection, CBP Announces June 2021
       Operational Update
D-26   U.S. Customs and Border Protection, CBP COVID-19 Updates and
       Announcements
D-27   U.S. Customs and Border Protection, Large Groups of Migrants
       Encountered on Consecutive Days (July 20, 2021)
D-28   La Joya Police Department – Public Health Announcement (July 26, 2021)
D-29   City of McAllen Press Release
D-30   Hidalgo County, Press Release: Hidalgo County Judge Calls on Federal
       Government to Stop Releasing Infected Migrant and Calls on State to
       Return the Tools to Contain the Spread of COVID-19 (July 27, 2021)
D-31   Hidalgo County Health and Human Services Department (July 27, 2021)
D-32   Hidalgo County Health and Human Services Department (July 28, 2021)
D-33   Hidalgo County Health and Human Services Department (July 29, 2021)
D-34   Hidalgo County Health and Human Services Department (July 30, 2021)
D-35   Hidalgo County Health and Human Services Department (Aug. 2, 2021)
D-36   Hidalgo County Health and Human Services Department (Aug. 3, 2021)
D-37   Hidalgo County Health and Human Services Department (Aug. 4, 2021)
D-38   Hidalgo County, Declaring a Local State of Disaster (Aug. 2, 2021)
D-39   Hidalgo County, Press Release: Hidalgo County Judge Declares Local
       State of Disaster Because of Growing Numbers of Migrants Seeking
       Asylum (Aug. 2, 2021)
D-40   New York Times, Migrant Families Force Biden to Confront New Border
       Crisis (Feb. 6, 2021)
D-41   FOX News, Number of COVID-Positive Migrants Released in Texas
       Surges, Officials Say (Mar. 8, 2021)
D-42   Washington Post, ICE Deportations Fell in April to Lowest Monthly Level
       on Record (May 5, 2021)
D-43   AP News, EXPLAINER: How Do Border Policies Affect US Infection
       Rates? (Aug. 9, 2021
D-44   NBC News Report – COVID Positive Rates for Migrants Leaving Border
       Patrol Custody
D-45   FOX News Report – COVID Positive Migrants Released into the City of
       McAllen, TX
D-46   FOX News Report – COVID Cases Among Migrants in RGV Surge 900%
D-47   FOX News Report – Border Patrol Official Expects More Than 1 Million
       Migrant Encounters This Year
D-48   U.S. Immigration and Customs Enforcement, 2012-2021 Budget Data
D-49   U.S. Immigration and Customs Enforcement, 2012-2021 Removal Data

                                      3
         Case 3:21-cv-00173-KC Document 31 Filed 08/11/21 Page 4 of 4




NO.                            DESCRIPTION OF EXHIBITS
D-50    ICE Detention Standard regarding Medical Care
D-51    August 1, 2021, Email from Laredo Health Authority to Office of the
        Attorney General


Date: August 11, 2021              Respectfully submitted.

KEN PAXTON                         /s/ Patrick K. Sweeten
Attorney General of Texas          PATRICK K. SWEETEN
                                   Deputy Attorney General for Special Litigation
BRENT WEBSTER                      Tx. State Bar No. 00798537
First Assistant Attorney General
                                   WILLIAM T. THOMPSON
JUDD E. STONE II                   Deputy Chief, Special Litigation Unit
Solicitor General                  Tx. State Bar No. 24088531
Tx. State Bar No. 24076720
                                   OFFICE OF THE ATTORNEY GENERAL
                                   P.O. Box 12548 (MC-009)
                                   Austin, Texas 78711-2548
                                   Tel.: (512) 463-2100
                                   Fax: (512) 457-4410
                                   judd.stone@oag.texas.gov
                                   patrick.sweeten@oag.texas.gov
                                   will.thompson@oag.texas.gov

                                   COUNSEL FOR DEFENDANTS


                          CERTIFICATE OF SERVICE

       I certify that on August 11, 2021, a true and accurate copy of the foregoing

document was filed electronically (via CM/ECF) and served on all counsel of record.

                                             /s/ Patrick K. Sweeten
                                             PATRICK K. SWEETEN




                                         4
